Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 6/8/21. 
In the response Applicant amended claim(s) 1, 10-11. 
Claim(s) 12-17 is/are withdrawn. 
Claim 18 is added.
Currently, claim(s) 1-11, 18 is/are pending.

Claim Objections
Claims 12-17 are objected to because of the following informalities:  Claims 1-11 are elected without traverse on 12/21/20. Applicant is recommended to cancel withdrawn claims 12-17.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-11, 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  allowance of claims 1-11, 18 are indicated because none of the prior art of record teaches or fairly suggests teaching of displaying timing information for officiating a flag football game with all of the limitations of independent claim 1, 10, 11, particularly .

Response to Arguments
Applicant’s arguments, filed 6/8/21, with respect to claims 1, 10, 11 have been fully considered and are persuasive.  The rejection of 1/8/21 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON T YEN/Primary Examiner, Art Unit 3715